--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of October
3, 2014 (the “Effective Date”) by and between BioTime, Inc., a California
corporation (the “Company”) and each of the undersigned identified on the
signature page attached hereto (each such undersigned, individually and/or
collectively, as applicable, a “Purchaser").


ARTICLE 1.
PURCHASE AND SALE OF SHARES
 
1.1                  Sale of Shares.  Each Purchaser hereby irrevocably agrees
to purchase from the Company, and the Company agrees to sell to each Purchaser
pursuant to the Registration Statement (as defined below) the number of common
shares, no par value, (“Shares”) shown beneath such Purchaser’s signature on the
signature page of this Agreement, at the price of $3.12 per Share (the “Purchase
Price”).


ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the most current prospectus (the “Prospectus”) included
in Registration Statement on Form S-3 (File No. 333-183557) (the “Registration
Statement”) under the Securities Act of 1933, as amended (the “Securities Act”)
registering the offer and sale of the Shares, and in a prospectus supplement
filed in accordance with Rule 424(b) under the Securities Act describing the
offer of the Shares (the “Prospectus Supplement”), including all documents and
information incorporated by reference therein, the Company represents and
warrants to each Purchaser that:
 
2.1                  Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of
California.  The Company is duly qualified to do business in the state of
California and in each other state in which it is doing business and where the
failure to so qualify could have a material adverse effect on its business,
operations, or properties, or could subject the Company to fines or penalties
that are material to the Company’s financial condition.
 
2.2                  Authority; Enforceability.  The Company has the power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  This Agreement has been duly authorized, executed and
delivered by the Company and is the valid and binding agreement of the Company,
enforceable in accordance with its terms subject to:  (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) general principles of equity.
 
2.3                  Valid Issuance of Shares.  The Shares that are being
purchased by such Purchaser hereunder, when issued, sold and delivered in
accordance with the terms of this Agreement, including payment of the Purchase
Price, will be duly and validly issued, fully paid, and nonassessable.

--------------------------------------------------------------------------------


2.4                  Capitalization.  The Company is authorized to issue the
following shares of capital stock: 125,000,000 common shares, no par value, and
2,000,000 preferred shares, no par value.  As of September 30, 2014, there were:
70,000 shares of Series A Convertible Preferred Stock issued and outstanding and
convertible into 875,000 common shares; 73,690,302 common shares issued and
68,291,760 common shares outstanding excluding 5,398,542 common shares held by
subsidiaries and treated as treasury shares; 3,420,068 common shares issuable
upon exercise of outstanding options; 9,195,002 common shares of issuable upon
exercise of outstanding warrants; and 1,260,417 additional common shares
reserved for issuance under the Company’s 2012 Equity Incentive Plan.  Except
for stock options granted under the Company’s 2012 Equity Incentive Plan, and
agreements of like tenor to this Agreement to sell Shares to Purchasers, since
September 30, 2014 the Company has not entered into any commitment, arrangement,
or agreement obligating the Company to issue, sell, purchase, redeem, acquire
any preferred shares or common shares or other equity securities of the Company.
 
2.5                  Disclosure Documents; Financial Statements.  The Company
has filed all reports required to be filed by it under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) thereof (the foregoing materials being collectively referred to
herein as the SEC Reports), during the twelve (12) months prior to the date
hereof.  None of the SEC Reports, when filed, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports (i) have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, or, in
the case of unaudited statements, as permitted by Form 10-Q, and except that the
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments that will not, individually or in the
aggregate, be material in amount); and (ii) fairly present in all material
respects the consolidated financial position of the Company and its subsidiaries
on a consolidated basis as of the respective dates thereof and the consolidated
results of operations and cash flows of the Company and its subsidiaries for the
periods covered thereby.
 
2.6                  Absence of Certain Changes.  Since June 30, 2014, except as
specifically disclosed in SEC Reports, (i) there has not been any material
adverse change in the financial condition, assets, liabilities, revenues, or
business of the Company and its subsidiaries, taken as a whole, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses, licensing fees and similar expenses, and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or not required to be disclosed in filings
made with the Securities and Exchange Commission (“SEC”), and (C) liabilities
arising under this Agreement, and (iii) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed, or made any agreements to purchase or redeem any shares of
its capital stock.
2

--------------------------------------------------------------------------------

2.7                  Internal Controls.  The Company maintains a process of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that is designed to provide reasonable
assurances:  (i) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles; (ii) that receipts and expenditures are being made only
in accordance with the authorizations of management and directors; and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the assets of the Company and its subsidiaries that could have a
material effect on the financial statements.  The Company maintains a system of
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) under the Exchange Act) that is designed to provide reasonable
assurances that all material information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, as appropriate, to allow timely
decisions regarding required disclosure, and otherwise to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and regulations of the
SEC.
 
2.8                  Registration Statement.
 
(a)            The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act. The Registration
Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus or the Prospectus Supplement has been
issued by the SEC and no proceedings for that purpose have been instituted or,
to the knowledge of the Company, are threatened by the SEC. The Company shall
file a final Prospectus Supplement with the SEC pursuant to Rule 424(b) no later
than two (2) business days after the Effective Date.  The Registration
Statement, and the Prospectus together with the Prospectus Supplement, do not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
 
(b)            When issued pursuant to this Agreement and the Registration
Statement at Closing, the Shares will be free of restrictions on transfer under
the Securities Act, other than such restrictions as may be applicable under Rule
144 under the Securities Act with respect to sales or transfers of securities by
an affiliate (as defined in Rule 144) of the issuer should such Purchaser be or
become an affiliate of the Company.
3

--------------------------------------------------------------------------------

2.9                  Listing and Maintenance Requirements.  The Company has not,
in the 12 months preceding the date hereof, received notice from the NYSE MKT to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the NYSE MKT.
 
2.10               Taxes.  Since January 1, 2011, the Company has filed when due
all federal, state, and local income tax returns, and all other returns with
respect to taxes which are required to be filed with the appropriate authorities
of the jurisdictions where business is transacted by the Company, or where the
Company owns any property, and any taxes due, as reflected on such tax returns,
have been paid.
 
2.11              Subsidiaries.  The Company’s subsidiaries are shown in its
Quarterly Report on Form 10-Q for the three and six months ended June 30, 2014.
 
2.12               No Conflict.  The Company is not in violation or default of
any provision of its Articles of Incorporation or bylaws, and is not in
violation or default in any material respect of any instrument, judgment, order,
writ, decree or contract to which it is a party or by which it is bound, or, to
its knowledge, of any provision of any federal or state statute, rule or
regulation applicable to it.  The execution and delivery of this Agreement and
consummation of the sale of the Shares contemplated by this Agreement (a) do not
and will not violate any provisions of (i) any rule, regulation, statute, or
law, (ii) the terms of any order, writ or decree of any court or judicial or
regulatory authority or body, (iii) the Articles of Incorporation or bylaws of
the Company, or (iv) the rules and regulations of the NYSE MKT applicable to the
listing of the Company’s common shares, (b) will not conflict with or result in
a breach of any condition or provision or constitute a default under or pursuant
to the terms of any Material Contract (as defined below), and (c) will not
result in the creation or imposition of any lien, charge or encumbrance upon any
of the Shares or upon any of the assets or properties of the Company.  The term
Material Contract means any contract, agreement, license, lease, deed of trust,
mortgage, lien, debenture, promissory note, or instrument to which the Company
is a party (i) the termination of or default under which could have a material
adverse effect on the business, financial condition, assets or prospects of the
Company, or (ii) that constitutes a lien or security interest on any real or
personal property of the Company the loss of which through a foreclosure sale
would have a material adverse affect on the business, financial condition,
assets or prospects of the Company.
 
2.13               Litigation.  Other than as disclosed in the SEC Reports,
there is no lawsuit, arbitration proceeding, or administrative action or
proceeding pending or threatened against the Company which (a) questions the
validity of this Agreement or any action taken or to be taken by the Company in
connection with this Agreement or the issue and sale of the Shares hereunder,
(b) alleges any infringement of any trademark, service mark, or patent by the
Company, or (c) if adversely decided would have a material adverse effect upon
the business, financial condition, assets or prospects of the Company.
4

--------------------------------------------------------------------------------

2.14               Patents and Trademarks.  The Company is the sole and
exclusive owner of or has a valid license to use all patents, trademarks,
service marks, trade names, copyrights, trade secrets, information, proprietary
rights and processes presently used by the Company in its business as now
conducted, without any conflict with or, to the Company’s knowledge infringement
of the rights of others, except as disclosed in the SEC Reports.  The Company
has not received any communications alleging that it has violated or, by
conducting its business as presently conducted, violates any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity.
 
2.15               Title to Property.  The Company has good and marketable title
to its property and assets free and clear of all mortgages, liens, loans and
encumbrances.  Title to all of the personal and real property used by the
Company is held in the name of the Company or a subsidiary or is licensed or
leased from a third party.  With respect to the property leased or licensed from
a third party, the Company is in compliance with such leases and licenses in all
material respects and, to Company's knowledge, the Company holds a valid
leasehold or license. All facilities, machinery, equipment, fixtures, vehicles
and other properties owned, leased or used by the Company are in good operating
condition and repair (subject to ordinary wear and tear) and are reasonably fit
and usable for the purposes for which they are being used.
 
2.16               Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports (“Permits”), except where the failure to possess such Permits
would not result in a material adverse effect, and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Permit, the revocation or proposed modification of which would result in a
material adverse effect.
 
2.17               Employee Benefit Plans.  Other than the Company’s Equity
Incentive Plan and stock option and similar equity incentive plans maintained by
Company subsidiaries, the Company does not have and has never maintained or
sponsored any Employee Benefit Plan as defined in the Employee Retirement Income
Security Act of 1974, as amended.
 
2.18               Labor Agreements and Actions; Employee Compensation.  The
Company is not be bound by or subject to (and none of its assets or properties
is bound by or subject to) any written or oral contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
Company's knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no strike or other labor
dispute involving the Company pending, nor to the Company's knowledge,
threatened, that could have a material adverse effect on the assets, properties,
financial condition, operating results or business of the Company, nor is the
Company aware of any labor organization activity involving its employees.  The
Company is not aware that any officer or key employee, or that any group of key
employees, intends to terminate their employment the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  The employment of each officer and employee of the Company is
terminable at the will of the Company.  To its knowledge, the Company has
complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment.
5

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
Each Purchaser, severally and not jointly and severally, hereby represents and
warrants with respect to only itself to the Company the following:
 
3.1                  Organization. Such Purchaser, if not a natural person, is a
corporation, limited liability company, partnership, trust or other entity duly
organized, validly existing and in good standing under the laws of the state or
other jurisdiction in which it is incorporated or otherwise organized.
 
3.2                  Authority; Enforceability.  Such Purchaser has the power
and authority to execute and deliver this Agreement and to perform all of its
obligations under this Agreement.  This Agreement has been duly authorized and
executed by such Purchaser and is the valid and binding agreement of such
Purchaser enforceable in accordance with its terms, except (i) to the extent
limited by any bankruptcy, insolvency, or similar law affecting the rights of
creditors generally, and (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.
 
3.3                  No Conflict.  The execution and delivery of this Agreement,
and consummation of the transactions contemplated hereunder, including the
purchase of the Shares, by such Purchaser do not and will not violate any
provisions of (i) any rule, regulation, statute, or law applicable to such
Purchaser or (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which such Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of such Purchaser.
 
3.4                  No Short Sales. Purchaser has not, nor has any person or
entity acting on behalf of or pursuant to any understanding, agreement, or
arrangement with such Purchaser, directly or indirectly executed any “short
sale,” as defined in SEC Rule SHO, of the common shares of the Company since
June 30, 2014.
6

--------------------------------------------------------------------------------

3.5                  Place of Business or Residence.  Such Purchaser represents
and warrants that such Purchaser has such Purchaser’s principal place of
business or residence as set forth on the signature page of this Agreement.


ARTICLE 4.
CLOSING
 
4.1                  Time and Place of Closing.  The consummation of the
purchase and sale of the Shares (“Closing”) shall take place in on the third
Business Day after the execution and delivery of this Agreement by Purchasers
and the Company (the “Closing Date”).  On the Closing Date, each Purchaser shall
pay in full the Purchase Price for the Shares purchased by wire transfer of the
Purchase Price for the Shares being purchased by such Purchaser, in immediately
available funds, to an account designated by the Company.  The Purchase Price
shall be paid in United States Dollars.  On the Closing Date, the Company shall
issue to each Purchaser the Shares purchased, against payment of the Purchase
Price.  Closing shall occur at the principal office of the Company or at such
other place as the parties may agree.  A “Business Day” shall be any day on
which the banks in New York are not required or permitted to close.
 
4.2                  Documents to be Delivered By the Company.  The Company
shall deliver the following documents to each Purchaser at the Closing:
  

(a)            Prospectus.  A copy of the most current prospectus (the
“Prospectus”) included in Registration Statement on Form S-3 (File No.
333-183557) under the Securities Act registering the offer and sale of the
Shares (the “Registration Statement”), and a prospectus supplement filed in
accordance with Rule 424(b) under the Securities Act describing the offer of the
Shares; provided that the Prospectus and Prospectus Supplement may be delivered
in accordance with Rule 172 under the Securities Act;
 
(b)            Shares.  The Shares purchased by such Purchaser, registered in
the name of such Purchaser delivered electronically via The Depository Trust
Company Deposit / Withdrawal at Custodian system (“DWAC”).
 
4.3                 Conditions of the Company's Obligation to Close.  The
obligation of the Company to sell the Shares to each Purchaser on each Closing
Date is conditioned upon the following:
 
  (a)            Payment and Delivery.  The Company’s receipt of the Purchase
Price for the Shares being sold to such Purchaser;
 
  (b)            Representations and Warranties.  The representations and
warranties made by such Purchaser in ARTICLE 3 of this Agreement shall be true
and correct in all material respects when made and on the Closing Date;
provided, that any representation and warranty that is itself qualified by a
materiality standard shall be true and correct in all respects; and
7

--------------------------------------------------------------------------------

  (c)            Performance of Covenants.  Such Purchaser shall have fully
performed all covenants and agreements required to be performed by such
Purchaser on or before the Closing Date.
 
4.4                  Conditions of Each Purchaser’s Obligation to Close.  The
obligation of each Purchaser to purchase the Shares from the Company on any
Closing Date is conditioned upon the following:
 
(a)         Delivery.  Such Purchaser's receipt of the items required to be
delivered by the Company under Section 4.2.
 
(b)            Representations and Warranties.  The representations and
warranties made by the Company in ARTICLE 2 of this Agreement shall be true and
correct in all material respects when made and on the applicable Closing Date,
unless made as of a specific date in which case they shall be accurate as of
such date, and such Purchaser shall have received from the Company a
certificate, dated as of the Closing Date, to such effect signed by the Chief
Executive Officer of the Company; provided, that any representation and warranty
that is itself qualified by a materiality standard shall be true and correct in
all respects.
 
(c)             Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.
 
(d)            Bankruptcy; Insolvency.  The Company shall not be subject to (i)
any order for relief, or subject to any pending proceeding for reorganization or
liquidation, under the United States Bankruptcy Code, as amended, or under any
other law pertaining to insolvency of the Company or creditor’s rights
generally, (ii) any appointment of a receiver for the Company or any of its
assets, or (iii) any plan or action of dissolution or liquidation of the Company
or its business.
 
(e)            No Material Adverse Event.  No material adverse event shall have
occurred since June 30, 2014.
 
(f)             Listing.  The common shares of the Company shall be designated
for quotation or listed on the NYSE MKT, and the NYSE MKT shall not have
suspended the listing or trading of the Company’s common shares, nor shall
suspension by the SEC or the NYSE MKT have been threatened, as of the Closing
Date, either (A) in writing by the SEC or the NYSE MKT or (B) by falling below
the minimum listing maintenance requirements of the NYSE MKT.
8

--------------------------------------------------------------------------------

ARTICLE 5.
ADDITIONAL COVENANTS


5.1                  Further Assurances.  Each party will execute, acknowledge,
and deliver such additional certificates and documents and will take such
additional actions as the other party may reasonably request on or after a
Closing Date to effect, complete or perfect the issue and sale of the Shares to
each Purchaser.
 
5.2                  Purchasers’ Market Activity.  Each Purchaser agrees that
such Purchaser shall not, prior to the public announcement by the Company that
it has entered into this Agreement, engage in any stabilization activity in
connection with the Company’s common shares, or otherwise bid for or engage in
any purchase or sale, including any short sale (as defined in SEC Rule SHO) of
the Company’s common shares, directly or through or in arrangement with and any
entity in control of, controlled by, or under common control with such
Purchaser.  Each Purchaser covenants and agrees that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to a press release, such Purchaser will maintain the
confidentiality of the existence and terms of this Agreement.
 
5.3                  Public Disclosure by the Company.  On or after the first
Business Day following the execution of this Agreement, the Company shall issue
a press release and file a Current Report on Form 8-K describing the terms of
the transactions contemplated by this Agreement, in the form required by the
Exchange Act and attaching this Agreement as an exhibit to such filing.
 
5.4                  Publicity.  No Purchaser shall issue any press release or
make any similar public statement or communication disclosing the terms of this
Agreement or the transactions hereunder without the prior written consent of the
Company, provided that the Company’s consent shall not unreasonably be withheld
or delayed if such disclosure is required by law and such Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof.
9

--------------------------------------------------------------------------------

ARTICLE 6.
MISCELLANEOUS
 
6.1                  Governing Law.  This Agreement shall be construed and
governed in all respects by the internal laws of the State of California without
giving effect to any choice of law rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of California
to the rights and duties of the parties.  All disputes and controversies arising
out of or in connection with this Agreement shall be resolved non-exclusively by
the state and federal courts located in the State of New York and the State of
California, and each party agrees to submit to the jurisdiction of said courts.
 
6.2                  Successors and Assigns.  The parties may not assign their
rights or obligations under this Agreement, directly or by operation of law,
without the consent of the other party.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of each Purchaser and the Company.
 
6.3                  Entire Agreement; Amendment.  This Agreement constitutes
the full and entire understanding and agreement among the parties with regard to
the subject matter of this Agreement.  This Agreement and any term of this
Agreement may be amended, waived, discharged or terminated only by a written
instrument signed by the parties.
 
6.4                  Notices, etc.  All notices and other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and shall be deemed given (a) four (4) days after being deposited in the United
States mail, certified postage prepaid, return receipt requested, or (b) when
delivered by hand, by messenger or next Business Day air freight service, or (c)
on the date of facsimile transmission (FAX)  or electronic mail (email) if sent
at or prior to 5:30 p.m. (New York City time) on a Business Day, or the next
Business Day after the date of facsimile or email transmission, if sent on a day
that is not a Business Day or later than 5:30 p.m. (New York City time) on a
Business Day, in any case addressed as follows:


 
To any Purchaser:
 
At the address or FAX number or email address of such Purchaser shown on the
signature page of this Agreement
 
 
 
 
 
To the Company:
 
BioTime Inc.
 
 
 
1301 Harbor Bay Parkway
 
 
 
Alameda, California 94502
 
 
 
Attention:  Chief Financial Officer
 
 
 
FAX:  (510) 521- 3389
 
 
 
Email:  rpeabody@biotimemail.com



10

--------------------------------------------------------------------------------

Any party may change its address for the purpose of this Agreement by giving
notice to each other party in accordance with this Section.
 
6.5                  Expenses.  Each Purchaser and the Company shall bear their
own expenses, including fees and expenses of their own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by the
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp taxes and other
taxes and duties levied in connection with the delivery of the Shares to each
Purchaser.
 
6.6                  Brokers.  No Purchaser shall have any liability to any
broker, finder, investment banker, or other advisor  retained or engaged by the
Company or any subsidiary of the Company in connection with the transactions
contemplated by this Agreement.
 
6.7                  Titles and Subtitles.  The titles or headings of the
Articles and Sections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.
 
6.8                  Severability.  If one or more provisions of this Agreement
are held to be unenforceable under applicable law, each such unenforceable
provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if each such unenforceable provision were so
excluded, and the balance of this Agreement as so interpreted shall be
enforceable in accordance with its terms.
 
6.9                  Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile or by email delivery of a pdf format
data file, and no party shall deny the validity of a signature or this Agreement
signed and so transmitted on the basis that a signed document is represented by
a copy or facsimile or pdf format data file and not an original.
 
6.10               Termination. This Agreement may be terminated by any
Purchaser with respect to itself, by written notice to the Company, or by the
Company with respect to all Purchasers, by written notice to all Purchasers, in
either case if the Closing has not been consummated on or before the third
Business Day after the Effective Date other than due to a breach of this
Agreement or any covenant or agreement hereunder by the party seeking to so
terminate this Agreement.  Termination of this Agreement will not affect the
right of any party not in breach of its covenants and agreements under this
Agreement to sue for any breach of this Agreement by the other party.


[Signatures on following page]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:
 
BioTime, Inc.
 
 
 
 
By: 
 
 
 
Title: 
 
 

 
PURCHASER:
 
   
 
 
 
 
 
By: 
 
 
 
 
 
Title: 
 
 

 
Address:
 
 
     
 
 
 
 
 
 

 
FAX Number: 
 
 

 
Email: 
 
 

 
Number of Shares Purchased: 
 
 

 
 
12

--------------------------------------------------------------------------------